DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 5/3/2021 and 7/7/2022 have been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to because the font size of the text is too small in Figures 1 and 3.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen Guzzi on 8/31/2022.

The application has been amended as follows (only amended claims are shown): 

11. (Currently Amended) A receiver that is set up to receive a signal in locationally selective fashion, the receiver configured to:
determine a transmit location within a transmit zone from which the receiver 
during a receive time period, receive and demodulate a signal transmitted by the transmitter,
wherein a width of the transmit zone is a function of a signal structure of the signal.
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 11, and 15, the best prior art found during the prosecution of the present application, Nakatsuyama (U.S. Patent Application Publication No. 2003/0153288 A1), Attar et al. (U.S. Patent Application Publication No. 2013/0065610 A1), and Hall (U.S. Patent Application Publication No. 2009/0175223 A1) (all as cited on Applicant’s IDS), fails to disclose, teach, or suggest the limitations of determining a transmit location within a transmit zone from which the receiver is to selectively receive the signal, a position in the transmit zone being a function of a position of the receiver and a signal runtime, wherein the transmit zone is annular, wherein a width of the transmit zone is a function of a signal structure of the signal in combination with and in the context of all of the other limitations in claims 1, 11, and 15.
Claims 2-10, 12-14, and 16-18 are also allowed by virtue of their dependency on claims 1, 11, and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642